Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 09/20/2022. Claims 1, 4-9, 12-16, and 19-21 are presently pending and are presented for examination. 

Response to Arguments
Applicant’s arguments, see page 13, filed 09/20/2022, with respect to the rejection of claims 1, 4-9, 12-16, and 19-21 under 35 U.S.C. §112(b) have been fully considered and are persuasive. The amendments to the claims have overcome the rejection. The rejection of claims 1, 4-9, 12-16, and 19-21 under 35 U.S.C. §112(b) has been withdrawn. 
Applicant’s arguments, see 13-19, filed 09/20/2022, with respect to the rejection(s) of claim(s) 1, 8-9, and 16 under 35 U.S.C. §102 in view of Tan et al. have been fully considered but they are not persuasive. Applicant argues on pages 13-19 that Tan et al. does not teach the elements of the amended claims 1, 8-9, and 16. Specifically, applicant argues Tan does not store the acquired target information in the memory or determine whether the acquired target information corresponds to information stored in the memory on page 14, and selecting an action plan stored in the memory based on the determining that the acquired target information does not correspond to the predetermined target information. In particular, the applicant argues that Tan does not teach or suggest that the third action plan is stored in the memory, and on page 17, argues that Tan does not teach or suggest the feature of selecting the first action plan, the second action plan, or the third action [plan] based on the determination as claimed. More to the point, applicant argues on pages 17-18 that Tan does not specify the different planning scheme stored in the memory, and therefore cannot determine that the third action plan is not stored in the memory to then select the second action plan. As discussed in further detail below, Tan anticipates these elements. Notably, some of these elements, were they not anticipated by Tan, would instead be rejected under 35 U.S.C. §103 for obviousness. Similarly, all dependent claims, which applicant argues should be patentable in view of the amendments to the independent claims, are also still rejected under the prior art since the amendments have not overcome the rejections to the independent claims. 
Applicant’s arguments, see 19-20, filed 09/20/2022, with respect to the rejection(s) of claims 4-5, 7, 12-13, 15, and 19 under 35 U.S.C. §103 in view of Tan et al. in combination with Husain et al. have been fully considered but they are not persuasive. Applicant argues on page 19 that Tan in combination with Husain do not teach the elements of claim 4, namely on the grounds that Husain does not teach the elements of a third action plan or pieces of third action information to be part of the look-up table as recited in claim 4. However, Husain teaches the element of a memory configured to store a look-up table in which pieces of target information are stored in association with pieces of context information and pieces of action information, while Tan teaches the elements of the action information being third action information. For these reasons, the claims are still rejected under 35 U.S.C. §103. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al. US 20170341231 A1 (“Tan”).
	Regarding Claim 1. Tan teaches a robot comprising:
	a driver configured to move the robot (A robot system with an articulable arm extending from a base that can be moved toward a target [Claim 1]. The base can have wheels, tracks, or a different propulsion system (e.g., motor) for mobility [paragraph 15]. Other motors can actuate the motion of the arm [paragraph 17]); 
	based on at least one from among the acquired target information and the acquired context information, select an action plan among a first action plan, a second action plan, and a third action plan, wherein the predetermined target information is for executing the first action plan (In planning the movement of a robotic arm, the movement is planned using a selected planning scheme or a sequence of planning schemes. The processing unit may use a first planning scheme (first plan) for an initial planned movement using acquired environmental information initially obtained before motion of the arm [paragraph 31]. The second planning scheme for revised planned movement uses additional environmental information (e.g., environmental information obtained during movement of the arm or after an initial movement of the arm), which reads on the second plan. The memory at 148 may be used to store information corresponding to a task to be performed, a target, control information (e.g., planned motions), or the like [paragraph 37]. Also, the memory may store the various planning schemes from which the planning module develops a motion plan. Further, the process flows and/or flowcharts discussed may represent one or more sets of instructions stored in the memory for direction of operations of the robot system. Also, during the re-planning step of FIG. 2, the same planning scheme used for an initial or previous motion plan may be used [paragraph 47], meaning that a previous motion plan can be stored in the system. This means that a third action plan that is stored in the memory to be used if the environmental information suggests that a prior action plan is better than the new first action plan), 
	acquire at least one action information based on the action plan, and 
	control the driver such that an operation corresponding to the acquired target information is performed based on the at least one action information (A visual acquisition unit mounted on the arm or the base acquires environmental (contextual) information corresponding to at least one of the arm or a target, so that the processor selects from a plurality of planning schemes, using an environmental model based on the environmental information [Claim 1]. The visual acquisition unit can also provide additional information regarding the position and movement of a target [paragraph 46], so at least one other type of action information based on the action plan is also provided),
	wherein the processor is further configured to:
	determine whether the acquired target information corresponds to the predetermined target information stored in the memory (The memory at 148 may be used to store information corresponding to a task to be performed, a target, control information (e.g., planned motions), or the like [paragraph 37]. Also, the memory may store the various planning schemes from which the planning module develops a motion plan. Further, the process flows and/or flowcharts discussed herein may represent one or more sets of instructions stored in the memory for direction of operations of the robot system. Also, during the re-planning step of FIG. 2, the same planning scheme used for an initial or previous motion plan may be used [paragraph 47], meaning that a previous motion plan can be stored in the system. In summary, the system of Tan is storing action plans and can either use them again later, or derives its new action plans in part from the ones stored in the memory),
	based on determining that the acquired target information corresponds to the predetermined target information stored in the memory, select the first action plan of performing an operation according to first action information stored in advance in the memory (Environmental information can be used to identify the target based on a known size, shape, and/or other feature distinguishing the target from other aspects of the environment [paragraph 20]. The depicted processing unit then generates an environmental model using the environmental information, selects a planning scheme to translate the arm toward the target, and plans the movement of the arm toward the target using the selected at least one planning scheme, and control movement of the robot to move toward the target [paragraph 14]. In some embodiments, the same planning scheme used for an initial or previous motion plan may be used for the re-plan, while in other embodiments a different planning scheme may be used, meaning the action plans can be stored in advance [paragraph 47]. While only one re-plan is shown in the illustrated embodiment, additional re-plans may be performed in various embodiments, meaning the action information can be stored in advance in the memory), 
	based on determining that the acquired target information does not correspond to the predetermined target information, determine whether the third action plan corresponding to the acquired context information is stored in the memory, the third action plan being an action plan of performing an operation according to third action information obtained based on an operation pattern of the robot that is learned based on a plurality of operations of the robot performed over time (The processing unit may control a visual acquisition unit or portion thereof to acquire additional environmental information during movement of the arm. The processing unit may then dynamically re-plan movement of the arm (e.g., during movement of the arm) using the additional environmental information. For example, due to motion of the target during movement of the arm, a previously used motion plan and/or planning scheme used to generate the motion plan may no longer be appropriate, or a better planning scheme may be available to address the new position of the target. Accordingly, the processing unit in various embodiments uses the additional environmental information obtained during motion of the arm to re-plan the motion using an initially utilized planning scheme and/or re-plans the motion using a different planning scheme [paragraph 30]. For example, the processing unit may use a first planning scheme for an initial planned movement using the environmental information (e.g., originally or initially obtained environmental information acquired before motion of the arm), and use a different, second planning scheme for revised planned movement using additional environmental information (e.g., environmental information obtain during movement of the arm or after an initial movement of the arm) [paragraph 31]. In one example scenario, an initial motion is planned using a point-to-point in joint space planning scheme. However, an obstacle may be discovered while the arm 110 is in motion, and the motion may be re-planned using linear trajectory planning in Cartesian space to avoid the obstacle. In some embodiments, the re-planned motion in Cartesian space may be displayed to an operator for approval or modification. This means the system can determine whether the acquired context information and the acquired target information correspond to context information and target information of an operation pattern of the robot that is learned based on a plurality of operations of the robot performed over time), 
	based on determining that the third action plan is stored in the memory, select the third action plan (In one example, the first planning scheme may be used to plan an original motion, but an obstacle discovered during movement (or movement of the target object) may require the robot to select a different planning scheme [paragraph 31], meaning that the processor can determine that the acquired context and target information correspond to the stored context and target information. The memory at 148 of FIG. 1 stores the various planning schemes from which the planning module develops a plan, and thus it can only select a scheme that is stored in the memory [paragraph 37], so the third action plan, if selected, must be stored in the memory), and 
	based on determining that the third action plan is not stored in the memory, select the second action plan of performing an operation according to second action information generated based on the acquired target information and the acquired context information (in one example scenario, an initial motion is planned using a point-to-point in joint space planning scheme. However, an obstacle may be discovered while the arm is in motion, and the motion may be re-planned using linear trajectory planning in Cartesian space to avoid the obstacle. In some embodiments, the re-planned motion in Cartesian space may be displayed to an operator for approval or modification [paragraph 31]), and
	wherein the at least one action information includes one from among the first action information, the second action information, and the third action information (The first planning scheme uses environmental information, while the second planning scheme uses additional environmental information [Claim 5]. The third planning scheme utilizes different environmental information in the form of point-to-point trajectory planning in a joint space coordinate system [Claim 8], which is also a form of environmental information. In all three schemes, environmental information is used, and so the at least one action information will rely on action information from one of the three planning schemes).
	Regarding Claim 8. Tan teaches the robot of claim 1.
	Tan also teaches:
	wherein the acquired context information includes at least one from among information on a current time, information on a current location of the robot, and information on obstacles around the robot (The base-mounted visual acquisition unit can acquire information regarding the position of the arm, and account for any obstacles in the path between the arm and the target [paragraph 19]).
	Regarding Claim 9. Tan teaches a method for controlling a robot, the method comprising:
	based on an occurrence of an event for performing an operation, acquiring target information corresponding to the operation and context information related to the robot (FIG. 2 shows a method for controlling a robot that can begin by simply positioning the robot near the target object, and at 204, the robot captures environmental information (an event for performing an operation, and acquiring target information corresponding to the operation)); 
	based on at least one from among the acquired target information and the acquired context information, selecting an action plan among a first action plan, a second action plan, and a third action plan, wherein the first action plan is for performing an operation according to first action information stored in advance in the robot and corresponding to a predetermined target information stored in the robot (In step 208 of FIG. 2, the method includes selecting an action plan as a direct result of the previous steps of positioning the robot near the target object and capturing environmental information. At 210, the movement of the arm is planned using the selected planning scheme (or sequence of planning schemes). Note that a first planning scheme may be used to plan motion for a first portion of a motion, and a second planning scheme may be used to plan motion for a second portion of the motion [paragraph 28]. This can include a first planning scheme (first action plan) for moving toward a target, for example in an open space or over a volume where precision may not be required. Then, or a portion of the motion closer to the target, the second planning scheme described above may be used for the motion toward the target. Finally, the third planning scheme described above may be used to retract the arm from the target and to a retracted or home position. Other combinations or arrangements of sequences of planning schemes used for a combined overall movement may be employed in various embodiments, meaning that there are at least three distinctly different action plans resulting in different actions, wherein the predetermined target information is for executing the first action plan); 
	acquiring at least one action information based on the action plan; and 
	performing an operation corresponding to the acquired target information based on the at least one action information (A visual acquisition unit mounted on the arm or the base acquires environmental (contextual) information corresponding to at least one of the arm or a target, so that the processor selects from a plurality of planning schemes, using an environmental model based on the environmental information [Claim 1]. The visual acquisition unit can also provide additional information regarding the position and movement of a target [paragraph 46], so at least one other type of action information based on the action plan is also provided), 
	wherein the selecting further comprises: 
	determining whether the acquired target information corresponds to the predetermined target information stored in the robot (The memory at 148 may be used to store information corresponding to a task to be performed, a target, control information (e.g., planned motions), or the like [paragraph 37]. Also, the memory may store the various planning schemes from which the planning module develops a motion plan. Further, the process flows and/or flowcharts discussed herein may represent one or more sets of instructions stored in the memory for direction of operations of the robot system. Also, during the re-planning step of FIG. 2, the same planning scheme used for an initial or previous motion plan may be used [paragraph 47], meaning that a previous motion plan can be stored in the system. In summary, the system of Tan is storing action plans and can either use them again later, or derives its new action plans in part from the ones stored in the memory); 
	based on determining that the acquired target information corresponds to the predetermined target information stored in the robot, selecting the first action plan of performing the operation according to the first action information stored in advance in the robot (Environmental information can be used to identify the target based on a known size, shape, and/or other feature distinguishing the target from other aspects of the environment [paragraph 20]. The depicted processing unit then generates an environmental model using the environmental information, selects a planning scheme to translate the arm toward the target, and plans the movement of the arm toward the target using the selected at least one planning scheme, and control movement of the robot to move toward the target [paragraph 14]. In some embodiments, the same planning scheme used for an initial or previous motion plan may be used for the re-plan, while in other embodiments a different planning scheme may be used, meaning the action plans can be stored in advance [paragraph 47]. While only one re-plan is shown in the illustrated embodiment, additional re-plans may be performed in various embodiments, meaning the action information can be stored in advance in the memory);
	based on determining that the acquired target information does not correspond to the predetermined target information, determining whether the third action plan corresponding to the acquired context information is stored in the robot, the third action plan being an action plan of performing an operation according to third action information obtained based on an operation pattern of the robot that is learned based on a plurality of operations of the robot performed over time (The processing unit may control a visual acquisition unit or portion thereof to acquire additional environmental information during movement of the arm. The processing unit may then dynamically re-plan movement of the arm (e.g., during movement of the arm) using the additional environmental information. For example, due to motion of the target during movement of the arm, a previously used motion plan and/or planning scheme used to generate the motion plan may no longer be appropriate, or a better planning scheme may be available to address the new position of the target. Accordingly, the processing unit in various embodiments uses the additional environmental information obtained during motion of the arm to re-plan the motion using an initially utilized planning scheme and/or re-plans the motion using a different planning scheme [paragraph 30]. For example, the processing unit may use a first planning scheme for an initial planned movement using the environmental information (e.g., originally or initially obtained environmental information acquired before motion of the arm), and use a different, second planning scheme for revised planned movement using additional environmental information (e.g., environmental information obtain during movement of the arm or after an initial movement of the arm) [paragraph 31]. In one example scenario, an initial motion is planned using a point-to-point in joint space planning scheme. However, an obstacle may be discovered while the arm 110 is in motion, and the motion may be re-planned using linear trajectory planning in Cartesian space to avoid the obstacle. In some embodiments, the re-planned motion in Cartesian space may be displayed to an operator for approval or modification. This means the system can determine whether the acquired context information and the acquired target information correspond to context information and target information of an operation pattern of the robot that is learned based on a plurality of operations of the robot performed over time);
	based on determining that the third action plan is stored in the robot, selecting the third action plan (In one example, the first planning scheme may be used to plan an original motion, but an obstacle discovered during movement (or movement of the target object) may require the robot to select a different planning scheme [paragraph 31], meaning that the processor can determine that the acquired context and target information correspond to the stored context and target information. The memory at 148 of FIG. 1 stores the various planning schemes from which the planning module develops a plan, and thus it can only select a scheme that is stored in the memory [paragraph 37], so the third action plan, if selected, must be stored in the memory); and
	based on determining that the third action plan is not stored in the robot, selecting the second action plan of performing an operation according to second action information generated based on the acquired target information and the acquired context information (in one example scenario, an initial motion is planned using a point-to-point in joint space planning scheme. However, an obstacle may be discovered while the arm is in motion, and the motion may be re-planned using linear trajectory planning in Cartesian space to avoid the obstacle. In some embodiments, the re-planned motion in Cartesian space may be displayed to an operator for approval or modification [paragraph 31]), and
	wherein the at least one action information includes one from among the first action information, the second action information, and the third action information (The first planning scheme uses environmental information, while the second planning scheme uses additional environmental information [Claim 5]. The third planning scheme utilizes different environmental information in the form of point-to-point trajectory planning in a joint space coordinate system [Claim 8], which is also a form of environmental information. In all three schemes, environmental information is used, and so the at least one action information will rely on action information from one of the three planning schemes).
	Regarding Claim 16. Tan teaches a non-transitory computer-readable storage medium storing at least one instruction which, when executed by a processor, causes the processor to perform a method for controlling a robot (A processor executes a set of instructions that are stored in one or more storage elements [FIG. 1], and execute the functions of a robot system [paragraph 54-55], wherein the robot system is for an articulable arm extending from a base that can be moved toward a target [Claim 1]), the method including: 
	based on an occurrence of an event for performing an operation, acquiring target information corresponding to the operation and context information related to the robot (FIG. 2 shows a method for controlling a robot that can begin by simply positioning the robot near the target object, and at 204, the robot captures environmental information (an event for performing an operation, and acquiring target information corresponding to the operation)); 
	based on at least one from among the acquired target information and the acquired context information, selecting an action plan among a first action plan, a second action plan, and a third action plan, wherein the first action plan is for performing an operation according to first action information stored in advance in the robot and corresponding to a predetermined target information stored in the robot (In planning the movement of a robotic arm, the movement is planned using a selected planning scheme or a sequence of planning schemes. The processing unit may use a first planning scheme (first plan) for an initial planned movement using acquired environmental information initially obtained before motion of the arm [paragraph 31]. The second planning scheme for revised planned movement uses additional environmental information (e.g., environmental information obtained during movement of the arm or after an initial movement of the arm), which reads on the second plan. The memory at 148 may be used to store information corresponding to a task to be performed, a target, control information (e.g., planned motions), or the like [paragraph 37]. Also, the memory may store the various planning schemes from which the planning module develops a motion plan. Further, the process flows and/or flowcharts discussed may represent one or more sets of instructions stored in the memory for direction of operations of the robot system. Also, during the re-planning step of FIG. 2, the same planning scheme used for an initial or previous motion plan may be used [paragraph 47], meaning that a previous motion plan can be stored in the system. This means that a third action plan that is stored in the memory to be used if the environmental information suggests that a prior action plan is better than the new first action plan); 
	acquiring at least one action information based on the action plan; and 
	performing an operation corresponding to the acquired target information based on the at least one action information (A visual acquisition unit mounted on the arm or the base acquires environmental (contextual) information corresponding to at least one of the arm or a target, so that the processor selects from a plurality of planning schemes, using an environmental model based on the environmental information [Claim 1]. The visual acquisition unit can also provide additional information regarding the position and movement of a target [paragraph 46], so at least one other type of action information based on the action plan is also provided), 
	wherein the selecting further includes: 
	determining whether the acquired target information corresponds to the predetermined target information stored in the robot (The memory at 148 may be used to store information corresponding to a task to be performed, a target, control information (e.g., planned motions), or the like [paragraph 37]. Also, the memory may store the various planning schemes from which the planning module develops a motion plan. Further, the process flows and/or flowcharts discussed herein may represent one or more sets of instructions stored in the memory for direction of operations of the robot system. Also, during the re-planning step of FIG. 2, the same planning scheme used for an initial or previous motion plan may be used [paragraph 47], meaning that a previous motion plan can be stored in the system. In summary, the system of Tan is storing action plans and can either use them again later, or derives its new action plans in part from the ones stored in the memory);
	based on determining that the acquired target information corresponds to the predetermined target information stored in the robot, selecting the first action plan of performing the operation according to the first action information stored in advance in the robot (Environmental information can be used to identify the target based on a known size, shape, and/or other feature distinguishing the target from other aspects of the environment [paragraph 20]. The depicted processing unit then generates an environmental model using the environmental information, selects a planning scheme to translate the arm toward the target, and plans the movement of the arm toward the target using the selected at least one planning scheme, and control movement of the robot to move toward the target [paragraph 14]. In some embodiments, the same planning scheme used for an initial or previous motion plan may be used for the re-plan, while in other embodiments a different planning scheme may be used, meaning the action plans can be stored in advance [paragraph 47]. While only one re-plan is shown in the illustrated embodiment, additional re-plans may be performed in various embodiments, meaning the action information can be stored in advance in the memory); 
	based on determining that the acquired target information does not correspond to the predetermined target information, determining whether the third action plan corresponding to the acquired context information is stored in the robot, the third action plan being an action plan of performing an operation according to third action information obtained based on an operation pattern of the robot that is learned based on a plurality of operations of the robot performed over time (The processing unit may control a visual acquisition unit or portion thereof to acquire additional environmental information during movement of the arm. The processing unit may then dynamically re-plan movement of the arm (e.g., during movement of the arm) using the additional environmental information. For example, due to motion of the target during movement of the arm, a previously used motion plan and/or planning scheme used to generate the motion plan may no longer be appropriate, or a better planning scheme may be available to address the new position of the target. Accordingly, the processing unit in various embodiments uses the additional environmental information obtained during motion of the arm to re-plan the motion using an initially utilized planning scheme and/or re-plans the motion using a different planning scheme [paragraph 30]. For example, the processing unit may use a first planning scheme for an initial planned movement using the environmental information (e.g., originally or initially obtained environmental information acquired before motion of the arm), and use a different, second planning scheme for revised planned movement using additional environmental information (e.g., environmental information obtain during movement of the arm or after an initial movement of the arm) [paragraph 31]. In one example scenario, an initial motion is planned using a point-to-point in joint space planning scheme. However, an obstacle may be discovered while the arm 110 is in motion, and the motion may be re-planned using linear trajectory planning in Cartesian space to avoid the obstacle. In some embodiments, the re-planned motion in Cartesian space may be displayed to an operator for approval or modification. This means the system can determine whether the acquired context information and the acquired target information correspond to context information and target information of an operation pattern of the robot that is learned based on a plurality of operations of the robot performed over time);
	based on determining that the third action plan is stored in the robot, selecting the third action plan (In one example, the first planning scheme may be used to plan an original motion, but an obstacle discovered during movement (or movement of the target object) may require the robot to select a different planning scheme [paragraph 31], meaning that the processor can determine that the acquired context and target information correspond to the stored context and target information. The memory at 148 of FIG. 1 stores the various planning schemes from which the planning module develops a plan, and thus it can only select a scheme that is stored in the memory [paragraph 37], so the third action plan, if selected, must be stored in the memory); and
	based on determining that the third action plan is not stored in the robot, selecting the second action plan of performing an operation according to second action information generated based on the acquired target information and the acquired context information (in one example scenario, an initial motion is planned using a point-to-point in joint space planning scheme. However, an obstacle may be discovered while the arm is in motion, and the motion may be re-planned using linear trajectory planning in Cartesian space to avoid the obstacle. In some embodiments, the re-planned motion in Cartesian space may be displayed to an operator for approval or modification [paragraph 31]), and 
	wherein the at least one action information includes one from among the first action information, the second action information, and the third action information (The first planning scheme uses environmental information, while the second planning scheme uses additional environmental information [Claim 5]. The third planning scheme utilizes different environmental information in the form of point-to-point trajectory planning in a joint space coordinate system [Claim 8], which is also a form of environmental information. In all three schemes, environmental information is used, and so the at least one action information will rely on action information from one of the three planning schemes). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 7, 12-13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. US 20170341231 A1 (“Tan”) as applied to claims 1, 9, and 16 above, and further in view of Husain et al. US 20190160660 A1 (“Husain”).
	Regarding Claim 4. Tan teaches the robot of claim 1.
	Tan also teaches:
	The action can be a third action (the action planning schemes can include a third action planning scheme [Claim 8]).
	Tan does not teach:
	wherein the memory is further configured to store a look-up table in which pieces of target information are stored in association with pieces of context information and pieces of action information based on the plurality of operations performed over time, each of the pieces of action information being action information having a specific pattern among a plurality of pieces of action information stored in the robot, and 
	wherein the processor is further configured to:
	identify whether the action plan corresponding to the acquired context information and the acquired target information is stored in the look-up table.
	However, Husain teaches:
	wherein the memory is further configured to store a look-up table in which pieces of target information are stored in association with pieces of context information and pieces of action information, based on the plurality of operations performed over time (A system that may employ memory elements such as look-up tables [paragraph 86], for a method that includes comparing an observation to an observation buffer. The blockchain data structure of the system stores, among other things, data determined based on observation reports from the agent devices. An observation report for a particular time period includes data descriptive of a sensed environment around one of the agent devices during the particular time period [paragraph 25]. The system is used to cause the processor to perform operations including accessing a blockchain data structure, and the operations also include determining a behavior of the agent device, determining whether the agent device satisfies a behavior criterion associated with the agent device, and initiating a response action based on a determination that the behavior does not satisfy the behavior criterion [paragraph 85], so the memory is configured to store a look-up table in which pieces of target information are stored based on the plurality of operations performed over time), each of the pieces of action information being action information having a specific pattern among a plurality of pieces of action information stored in the robot (In conjunction with the described aspects, a non-transitory computer readable medium stores instructions that are executable by a processor to cause the processor to perform operations including accessing a blockchain data structure. The blockchain data structure includes one or more blocks including data descriptive of observations of a plurality of agent devices. The operations also include determining, based on one or more blocks of the blockchain data structure, a behavior of the agent device of the plurality of agent devices. The operations further include determining whether the behavior satisfies a behavior criterion associated with the agent device. The operations also include initiating a response action based on a determination that the behavior does not satisfy the behavior criterion [paragraph 85]. FIG. 5 shows how the system evaluates a behavior to determine if the behavior satisfies a behavior criterion associated with the agent device, and can send an observation report indicating that the agent device is not conforming with the behavior criterion if the answer is “No” at step 506. This reads on the action information having a specific pattern among a plurality of pieces of action information), and 
	wherein the processor is further configured to:
	identifying whether the action plan corresponding to the acquired context information and the acquired target information is stored in the look-up table (If the observation does not match any observation in the buffer, a confirmation counter for the observation is initialized. If the observation does match an object in the buffer, a confirmation counter associated with the observation is incremented to indicate an additional confirmation [paragraph 54]. The method includes comparing the observations from the observation report with the observation buffer to determine whether the observation is confirming a previous observation. A processor configured to execute behavior instructions from the memory to perform various operations, where the behavior instructions may include instructions to determine a set of actions to perform [paragraph 23]. The agent determines, based on one or more blocks of a blockchain data structure including data of observations of a plurality of agent devices stored in the memory, a behavior of the agent device, and determine whether the behavior satisfies a behavior criterion associated with the agent device [Claim 1]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Tan with wherein the memory is further configured to store a look-up table in which pieces of target information are stored in association with pieces of context information and pieces of action information, based on the plurality of operations performed over time, each of the pieces of action information being action information having a specific pattern among a plurality of pieces of action information stored in the robot, and wherein the processor is further configured to: identify whether the action plan corresponding to the acquired context information and the acquired target information is stored in the look-up table the acquired context information and the acquired target information is stored in the look-up table as taught by Husain so as to allow the robot to carry a table featuring detailed information regarding the specific target object, distinguishing it from similar objects, and identifying whether the corresponding action plan is the correct one. 
	Regarding Claim 5. Tan in combination with Husain teaches the robot of claim 4.
	Tan also teaches:
	wherein the processor is further configured to: 
	based on the third action plan being identified as stored, acquire the third action information corresponding to the stored third action plan (At 208 of FIG. 2, at least one planning scheme is to be selected. The at least one planning scheme is configured to be used to plan the motion of the robot based on the environmental model. In various embodiments the scheme is selected from among a group of planning schemes including a first planning scheme that uses a Cartesian coordinate system [paragraph 43], a second planning scheme that uses a joint space coordinate system, and in another example, a third scheme that utilizes point-to-point trajectory planning instead of linear planning [paragraph 26]. If one of these schemes is not stored in the memory, then the robot will obviously select a different scheme. Moreover, in Tan, the terms “first,” “second,” and “third,” etc. are used merely as labels, and are not intended to impose numerical requirements on their objects [paragraph 58]). 
	Tan does not teach:
	the action plan is acquired from the look-up table.
	However, Husain teaches:
	the action plan is acquired from the look-up table (functional blocks for software components configured to perform the specified functions can include look-up tables, among other options [paragraph 86]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Tan with the action plan is acquired from the look-up table as taught by Husain so as to allow the system of Tan to work with look-up tables for easy retrieval of action plans. 
	Regarding Claim 12. Tan teaches the method of claim 9.
	Tan also teaches:
	The action can be a third action (the action planning schemes can include a third action planning scheme [Claim 8]).
	Tan does not teach:
	wherein the robot stores a look-up table in which pieces of target information are stored in association with pieces of context information and pieces of action information, based on the plurality of operations performed over time, each of the pieces of action information being action information having a specific pattern among a plurality of pieces of action information stored in the robot, and 
	wherein the determining whether the action plan corresponding to the acquired context information is stored in the robot further comprises:
	identifying whether the action plan corresponding to the acquired context information and the acquired target information is stored in the look-up table.
	However, Husain teaches:
	wherein the robot stores a look-up table in which pieces of target information are stored in association with pieces of context information and pieces of action information, based on the plurality of operations performed over time (A system that may employ memory elements such as look-up tables [paragraph 86], for a method that includes comparing an observation to an observation buffer. The blockchain data structure of the system stores, among other things, data determined based on observation reports from the agent devices. An observation report for a particular time period includes data descriptive of a sensed environment around one of the agent devices during the particular time period [paragraph 25]. The system is used to cause the processor to perform operations including accessing a blockchain data structure, and the operations also include determining a behavior of the agent device, determining whether the agent device satisfies a behavior criterion associated with the agent device, and initiating a response action based on a determination that the behavior does not satisfy the behavior criterion [paragraph 85], so the memory is configured to store a look-up table in which pieces of target information are stored based on the plurality of operations performed over time), each of the pieces of action information being action information having a specific pattern among a plurality of pieces of action information stored in the robot (In conjunction with the described aspects, a non-transitory computer readable medium stores instructions that are executable by a processor to cause the processor to perform operations including accessing a blockchain data structure. The blockchain data structure includes one or more blocks including data descriptive of observations of a plurality of agent devices. The operations also include determining, based on one or more blocks of the blockchain data structure, a behavior of the agent device of the plurality of agent devices. The operations further include determining whether the behavior satisfies a behavior criterion associated with the agent device. The operations also include initiating a response action based on a determination that the behavior does not satisfy the behavior criterion [paragraph 85]. FIG. 5 shows how the system evaluates a behavior to determine if the behavior satisfies a behavior criterion associated with the agent device, and can send an observation report indicating that the agent device is not conforming with the behavior criterion if the answer is “No” at step 506. This reads on the action information having a specific pattern among a plurality of pieces of action information), and 
	wherein the determining whether the action plan corresponding to the acquired context information is stored in the robot further comprises:
	identifying whether the action plan corresponding to the acquired context information and the acquired target information is stored in the look-up table (If the observation does not match any observation in the buffer, a confirmation counter for the observation is initialized. If the observation does match an object in the buffer, a confirmation counter associated with the observation is incremented to indicate an additional confirmation [paragraph 54]. The method includes comparing the observations from the observation report with the observation buffer to determine whether the observation is confirming a previous observation. A processor configured to execute behavior instructions from the memory to perform various operations, where the behavior instructions may include instructions to determine a set of actions to perform [paragraph 23]. The agent determines, based on one or more blocks of a blockchain data structure including data of observations of a plurality of agent devices stored in the memory, a behavior of the agent device, and determine whether the behavior satisfies a behavior criterion associated with the agent device [Claim 1]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Tan with wherein the robot stores a look-up table in which pieces of target information are stored in association with pieces of context information and pieces of action information, based on the plurality of operations performed over time, each of the pieces of action information being action information having a specific pattern among a plurality of pieces of action information stored in the robot, and wherein the determining whether the action plan corresponding to the acquired context information is stored in the robot further comprises: identifying whether the action plan corresponding to the acquired context information and the acquired target information is stored in the look-up table as taught by Husain so as to allow the robot to carry a table featuring detailed information regarding the specific target object, distinguishing it from similar objects, and identifying whether the corresponding action plan is the correct one. 
	Regarding Claim 13. Tan in combination with Husain teaches the method of claim 12.
	Tan also teaches:
	wherein the acquiring the at least one action information comprises: 
	based on the third action plan being identified as stored, acquiring the third action information corresponding to the stored third action plan (At 208 of FIG. 2, at least one planning scheme is to be selected. The at least one planning scheme is configured to be used to plan the motion of the robot based on the environmental model. In various embodiments the scheme is selected from among a group of planning schemes including a first planning scheme that uses a Cartesian coordinate system [paragraph 43], a second planning scheme that uses a joint space coordinate system, and in another example, a third scheme that utilizes point-to-point trajectory planning instead of linear planning [paragraph 26]. If one of these schemes is not stored in the memory, then the robot will obviously select a different scheme. Moreover, in Tan, the terms “first,” “second,” and “third,” etc. are used merely as labels, and are not intended to impose numerical requirements on their objects [paragraph 58]).
	Tan does not teach:
	the action plan is acquired from the look-up table.
	However, Husain teaches:
	the action plan is acquired from the look-up table (functional blocks for software components configured to perform the specified functions can include look-up tables, among other options [paragraph 86]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Tan with the action plan is acquired from the look-up table as taught by Husain so as to allow the system of Tan to work with look-up tables for easy retrieval of action plans. 
	Regarding Claim 19. Tan teaches the non-transitory computer-readable storage medium of claim 16. 
	Tan also teaches:
	The action can be a third action (the action planning schemes can include a third action planning scheme [Claim 8]), and
	based on the action plan being identified as stored, acquiring the third action information corresponding to the stored third action plan (At 208 of FIG. 2, at least one planning scheme is to be selected. The at least one planning scheme is configured to be used to plan the motion of the robot based on the environmental model. In various embodiments the scheme is selected from among a group of planning schemes including a first planning scheme that uses a Cartesian coordinate system [paragraph 43], a second planning scheme that uses a joint space coordinate system, and in another example, a third scheme that utilizes point-to-point trajectory planning instead of linear planning [paragraph 26]. If one of these schemes is not stored in the memory, then the robot will obviously select a different scheme. Moreover, in Tan, the terms “first,” “second,” and “third,” etc. are used merely as labels, and are not intended to impose numerical requirements on their objects [paragraph 58]).
	Tan does not teach:
	wherein the robot stores a look-up table in which pieces of target information are stored in association with pieces of context information and pieces of third action information, based on the plurality of operations performed over time, each of the pieces of third action information being action information having a specific pattern among a plurality of pieces of action information stored in the robot, 
	wherein the determining whether the third action plan corresponding to the acquired context information is stored in the robot further includes: 
	identifying whether the action plan corresponding to the acquired context information and the acquired target information is stored in the look-up table, and 
	the action plan is acquired from the look-up table.
	However, Husain teaches:
	wherein the robot stores a look-up table in which pieces of target information are stored in association with pieces of context information and pieces of third action information, based on the plurality of operations performed over time (A system that may employ memory elements such as look-up tables [paragraph 86], for a method that includes comparing an observation to an observation buffer. The blockchain data structure of the system stores, among other things, data determined based on observation reports from the agent devices. An observation report for a particular time period includes data descriptive of a sensed environment around one of the agent devices during the particular time period [paragraph 25]. The system is used to cause the processor to perform operations including accessing a blockchain data structure, and the operations also include determining a behavior of the agent device, determining whether the agent device satisfies a behavior criterion associated with the agent device, and initiating a response action based on a determination that the behavior does not satisfy the behavior criterion [paragraph 85], so the memory is configured to store a look-up table in which pieces of target information are stored based on the plurality of operations performed over time), each of the pieces of third action information being action information having a specific pattern among a plurality of pieces of action information stored in the robot (In conjunction with the described aspects, a non-transitory computer readable medium stores instructions that are executable by a processor to cause the processor to perform operations including accessing a blockchain data structure. The blockchain data structure includes one or more blocks including data descriptive of observations of a plurality of agent devices. The operations also include determining, based on one or more blocks of the blockchain data structure, a behavior of the agent device of the plurality of agent devices. The operations further include determining whether the behavior satisfies a behavior criterion associated with the agent device. The operations also include initiating a response action based on a determination that the behavior does not satisfy the behavior criterion [paragraph 85]. FIG. 5 shows how the system evaluates a behavior to determine if the behavior satisfies a behavior criterion associated with the agent device, and can send an observation report indicating that the agent device is not conforming with the behavior criterion if the answer is “No” at step 506. This reads on the action information having a specific pattern among a plurality of pieces of action information), 
	wherein the determining whether the third action plan corresponding to the acquired context information is stored in the robot further includes: 
	identifying whether the action plan corresponding to the acquired context information and the acquired target information is stored in the look-up table (If the observation does not match any observation in the buffer, a confirmation counter for the observation is initialized. If the observation does match an object in the buffer, a confirmation counter associated with the observation is incremented to indicate an additional confirmation [paragraph 54]. The method includes comparing the observations from the observation report with the observation buffer to determine whether the observation is confirming a previous observation. A processor configured to execute behavior instructions from the memory to perform various operations, where the behavior instructions may include instructions to determine a set of actions to perform [paragraph 23]. The agent determines, based on one or more blocks of a blockchain data structure including data of observations of a plurality of agent devices stored in the memory, a behavior of the agent device, and determine whether the behavior satisfies a behavior criterion associated with the agent device [Claim 1]), and 
	the action plan is acquired from the look-up table (functional blocks for software components configured to perform the specified functions can include look-up tables, among other options [paragraph 86]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Tan with wherein the robot stores a look-up table in which pieces of target information are stored in association with pieces of context information and pieces of third action information, based on the plurality of operations performed over time, each of the pieces of third action information being action information having a specific pattern among a plurality of pieces of action information stored in the robot, wherein the determining whether the third action plan corresponding to the acquired context information is stored in the robot further includes: identifying whether the action plan corresponding to the acquired context information and the acquired target information is stored in the look-up table, and the action plan is acquired from the look-up table as taught by Husain so as to allow the robot to carry a table featuring detailed information regarding the specific target object, distinguishing it from similar objects, and identifying whether the corresponding action plan is the correct one. 

Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. US 20170341231 A1 (“Tan”), as applied to claims 1, 9, and 16 above, and further in view of Wojciechowski et al. US 20190358822 A1 (“Wojciechowski”).
	Regarding Claim 6. Tan teaches the robot of claim 1.
	Tan also teaches:
	The action plan is a second action plan (A second action planning scheme uses a coordinate system that is different from the first action planning scheme and the first coordinate system [Claim 2]).
	Tan does not teach:
	wherein the processor is further configured to: 
	based on the second action plan being selected, input the acquired target information and the acquired context information into a trained artificial intelligence model, and 
	acquire the second action information corresponding to the second action plan based on a result output by the trained artificial intelligence model.
	However, Wojciechowski teaches:
	wherein the processor is further configured to: 
	based on the action plan being selected, input the acquired target information and the acquired context information into a trained artificial intelligence model (An intent module determines the user’s intent [paragraph 38]. The intent module may provide sensor data to one or more machine learning models to determine the intent, including artificial intelligence models [paragraph 42]. In FIG. 3, a flow chart shows that the learning models are trained by the control system), and 
	acquire the second action information corresponding to the second action plan based on a result output by the trained artificial intelligence model (The control system determines the user’s intent by using the sensor data generated by the sensor system at 210 of FIG. 2 [paragraph 25]. The data processing module at 221 may employ artificial intelligence models to process the sensor data as described above [paragraph 28]. The sensors collect data about the user(s) and the environment [paragraph 15], which means they acquire target information (where the user(s) is/are the target(s)), and the environmental information is the context information. In FIG. 3, the control system then determines the user health condition using the output of the one or more machine learning models at 310 before performing a planned action at 312 if the robot recognizes the health condition at 310 [paragraph 54]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Tan with wherein the processor is further configured to: based on the second action plan being selected, input the acquired target information and the acquired context information into a trained artificial intelligence model, and acquire the second action information corresponding to the second action plan based on a result output by the trained artificial intelligence model as taught by Wojciechowski so as to allow the robot system to learn and train an artificial intelligence model to improve its decision-making process. 
	Regarding Claim 14. Tan teaches the method of claim 9.
	Tan also teaches:
	The action plan is a second action plan.
	Tan does not teach:
	wherein the acquiring the at least one action information comprises: 
	based on the action plan being selected, inputting the acquired target information and the acquired context information into a trained artificial intelligence model; and 
	acquiring the action information corresponding to the action plan based on a result output by the trained artificial intelligence model.
	However, Wojciechowski teaches:
	wherein the acquiring the at least one action information comprises: 
	based on the action plan being selected, inputting the acquired target information and the acquired context information into a trained artificial intelligence model (An intent module determines the user’s intent [paragraph 38]. The intent module may provide sensor data to one or more machine learning models to determine the intent, including artificial intelligence models [paragraph 42]. In FIG. 3, a flow chart shows that the learning models are trained by the control system); and 
	acquiring the action information corresponding to the action plan based on a result output by the trained artificial intelligence model (The control system determines the user’s intent by using the sensor data generated by the sensor system at 210 of FIG. 2 [paragraph 25]. The data processing module at 221 may employ artificial intelligence models to process the sensor data as described above [paragraph 28]. The sensors collect data about the user(s) and the environment [paragraph 15], which means they acquire target information (where the user(s) is/are the target(s)), and the environmental information is the context information. In FIG. 3, the control system then determines the user health condition using the output of the one or more machine learning models at 310 before performing a planned action at 312 if the robot recognizes the health condition at 310 [paragraph 54]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Tan with wherein the acquiring the at least one action information comprises: based on the action plan being selected, inputting the acquired target information and the acquired context information into a trained artificial intelligence model; and acquiring the action information corresponding to the action plan based on a result output by the trained artificial intelligence model as taught by Wojciechowski so as to allow the robot system to learn and train an artificial intelligence model to improve its decision-making process. 
	Regarding Claim 20. Tan teaches the non-transitory computer-readable storage medium of claim 16.
	Tan also teaches:
	The action plan is a second action plan (A second action planning scheme uses a coordinate system that is different from the first action planning scheme and the first coordinate system [Claim 2]).
	Tan does not teach:
	wherein the processor is further configured to: 
	based on the second action plan being selected, input the acquired target information and the acquired context information into a trained artificial intelligence model, and 
	acquire the second action information corresponding to the second action plan based on a result output by the trained artificial intelligence model.
	However, Wojciechowski teaches:
	wherein the processor is further configured to: 
	based on the action plan being selected, input the acquired target information and the acquired context information into a trained artificial intelligence model (An intent module determines the user’s intent [paragraph 38]. The intent module may provide sensor data to one or more machine learning models to determine the intent, including artificial intelligence models [paragraph 42]. In FIG. 3, a flow chart shows that the learning models are trained by the control system), and 
	acquire the second action information corresponding to the second action plan based on a result output by the trained artificial intelligence model (The control system determines the user’s intent by using the sensor data generated by the sensor system at 210 of FIG. 2 [paragraph 25]. The data processing module at 221 may employ artificial intelligence models to process the sensor data as described above [paragraph 28]. The sensors collect data about the user(s) and the environment [paragraph 15], which means they acquire target information (where the user(s) is/are the target(s)), and the environmental information is the context information. In FIG. 3, the control system then determines the user health condition using the output of the one or more machine learning models at 310 before performing a planned action at 312 if the robot recognizes the health condition at 310 [paragraph 54]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Tan with wherein the processor is further configured to: based on the second action plan being selected, input the acquired target information and the acquired context information into a trained artificial intelligence model, and acquire the second action information corresponding to the second action plan based on a result output by the trained artificial intelligence model as taught by Wojciechowski so as to allow the robot system to learn and train an artificial intelligence model to improve its decision-making process. 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. US 20170341231 A1 (“Tan”) and Husain et al. US 20190160660 A1 (“Husain”) as applied to claims 5 and 13 above, and further in view of Kuffner US 20160055677 A1 (“Kuffner”).
	Regarding Claim 7. Tan in combination with Husain teaches the robot of claim 5.
	Tan also teaches:
	The action plan is a third action plan (the action planning schemes can include a third action planning scheme [Claim 8]) and the action information is third action information (The third planning scheme utilizes different environmental information in the form of point-to-point trajectory planning in a joint space coordinate system [Claim 8], which is also a form of environmental information).
	Tan does not teach:
	wherein the processor is further configured to: 
	acquire first feedback information regarding the action information corresponding to the operation performed according to the action plan, 
	acquire second feedback information regarding the action information corresponding to the stored action plan, and 
	update the stored action information based on the first feedback information and the second feedback information.
	However, Kuffner teaches:
	wherein the processor is further configured to: 
	acquire first feedback information regarding the action information corresponding to the operation performed according to the action plan, 
	acquire second feedback information regarding the action information corresponding to the stored action plan (In FIG. 9, the method includes providing information to the robotic device to modify the action or the intent of the robotic device at 906. This information can include user input (a form of feedback) to modify the intents of the system, or measurements taken by the robot computing device, such as an inertial measurement unit, accelerometer, or other sensors to provide secondary feedback [paragraph 115]. Both types of feedback relate to the action plan), and 
	update the stored action information based on the first feedback information and the second feedback information (At 908 of FIG. 9, the method also includes the robotic device receiving one or more of an updated planned trajectory (updated action plan) of the robotic device and an updated object to be handled by the robotic device [paragraph 115]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Tan with wherein the processor is further configured to: acquire first feedback information regarding the action information corresponding to the operation performed according to the action plan, acquire second feedback information regarding the action information corresponding to the stored action plan, and update the stored action information based on the first feedback information and the second feedback information as taught by Kuffner so as to allow the system to update the robot’s path as needed in response to feedback information. 
	Regarding Claim 15. Tan in combination with Husain teaches the method of claim 13.
	Tan also teaches:
	The action plan is a third action plan (the action planning schemes can include a third action planning scheme [Claim 8]) and the action information is third action information (The third planning scheme utilizes different environmental information in the form of point-to-point trajectory planning in a joint space coordinate system [Claim 8], which is also a form of environmental information).
	Tan does not teach:
	further comprising: 
	acquiring first feedback information regarding the action information corresponding to the operation performed according to the action plan; 
	acquiring second feedback information regarding the action information corresponding to the stored action plan; and 
	updating the stored action information based on the first feedback information and the second feedback information.
	However, Kuffner teaches:
	further comprising: 
	acquiring first feedback information regarding the action information corresponding to the operation performed according to the action plan; 
	acquiring second feedback information regarding the action information corresponding to the stored action plan (In FIG. 9, the method includes providing information to the robotic device to modify the action or the intent of the robotic device at 906. This information can include user input (a form of feedback) to modify the intents of the system, or measurements taken by the robot computing device, such as an inertial measurement unit, accelerometer, or other sensors to provide secondary feedback [paragraph 115]. Both types of feedback relate to the action plan); and 
	updating the stored action information based on the first feedback information and the second feedback information (At 908 of FIG. 9, the method also includes the robotic device receiving one or more of an updated planned trajectory (updated action plan) of the robotic device and an updated object to be handled by the robotic device [paragraph 115]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Tan with further comprising: acquiring first feedback information regarding the action information corresponding to the operation performed according to the action plan; acquiring second feedback information regarding the action information corresponding to the stored action plan; and updating the stored action information based on the first feedback information and the second feedback information as taught by Kuffner so as to allow the system to update the robot’s path as needed in response to feedback information.

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. US 20170341231 A1 (“Tan”), as applied to claim 1 above, and further in view of Griffin et al. US 20180147721 A1 (“Griffin”).
	Regarding Claim 21. Tan teaches the robot of claim 1.
	Tan 
	wherein the first action plan is stored in the memory and defines an operation corresponding to the predetermined target information, and the context information comprises at least current information on an obstacle in an area of the robot (In some embodiments, the same planning scheme used for an initial or previous motion plan may be used for the re-plan, while in other embodiments a different planning scheme may be used, meaning the action plans can be stored in advance [paragraph 47]. While only one re-plan is shown in the illustrated embodiment, additional re-plans may be performed in various embodiments. Re-plans may be performed at planned or regular intervals and/or responsive to detection of movement of the target and/or detection of a previously unidentified obstacle in or near the path between the arm and the target [paragraph 47], so the action plan defines an operation corresponding to the predetermined target information, and the context information can comprise at least current information on an obstacle (previously unidentified) in an area of the robot).
	Tan does not teach:
	wherein the operation is an emergency operation.
	However, Griffin teaches:
	wherein the operation is an emergency operation (Section 756 can include additional summary data. For example, the summary data for predetermined categories and/or types of data. By way of illustration, section 756 includes number of assists. Emergency assists can include emergencies that robot encountered in which it desired an assist. For example, emergency assists can include getting trapped, collisions and/or near collisions, confusion, delocalization and/or becoming lost, presence of people (e.g., children and/or people), run over and/or potential run over (e.g., running over an object on the ground and/or an area robot should not traverse), harassment (e.g., by people and/or animals), unauthorized actions by people (e.g., unauthorized modification to software and/or hardware), animals and/or interactions with animals, mechanical and/or software failure, replacement of consumables, leakages, etc. Where emergency assists are requested can be predetermined by an operator (e.g., user or computer), robot, and/or remote network [paragraph 145]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Tan with wherein the operation is an emergency operation as taught by Griffin so that the action planning system can include emergency operations, and adjust plans based on obstacles detected in the environment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664